Basic Energy Services, Inc.,
                                                                               Basic Energy Services, L.P.,
                                                                                 ARI Fleet Services, Inc.
                                                                                D/B/A ARI Fleet LT and


                                Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 24, 2015

                                            No. 04-15-00466-CV

                                   Felix LUERA, Jr. and Bianca Luera,
                                             Appellants

                                                       v.

    BASIC ENERGY SERVICES, INC., Basic Energy Services, L.P., ARI Fleet Services, Inc.
                    D/B/A ARI Fleet LT and Servando Garcia,
                                  Appellees

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 13-06-52391-CV
                          Honorable Richard C. Terrell, Judge Presiding


                                               ORDER
        The trial court clerk has filed the clerk’s record; however, the clerk’s record is
incomplete. Texas Rule of Appellate Procedure 34.5(a) lists the documents to be included in the
clerk’s record “[u]nless the parties designate the filings in the appellate record by agreement
under Rule 34.2.” TEX. R. APP. P. 34.5. In civil cases, the documents to be included are the
following:

        (1)      all pleadings on which the trial was held;1
        (2)      the court’s docket sheet,
        (3)      the court’s charge and the jury’s verdict, or the court’s findings of
                 fact and conclusions of law;
        (4)      the court’s judgment or other order that is being appealed;
        (5)      any request for findings of fact and conclusions of law, any post-
                 judgment motion, and the court’s order on the motion;
        (6)      the notice of appeal;
        (7)      any formal bill of exception;
        (8)      any request for a reporter’s record, including any statement of
                 points or issues under Texas Rule of Appellate Procedure 34.6(c);
        (9)      any request for preparation of the clerk’s record;
1
 This appeal appears to arise from a summary judgment proceeding as the notice of appeal states that appellants
desire to appeal “from the Order Granting Defendants Basic Energy Services, Inc. and Basic Energy Services, L.P.’s
Third Motion for Summary Judgment signed on November 5, 2014.”
       (10)    a certified bill of costs including the cost of preparing the clerk’s
               record, showing credits for payments made; and
       (11)    any filing that a party designates to have included in the record.

See TEX. R. APP. P. 34.5(a). The clerk’s record filed does not comply with this rule. For example,
the plaintiff’s petition and the defendant’s answer are not part of the clerk’s record.

       We, therefore, ORDER the trial court clerk to file on or before September 14, 2015 a
supplemental clerk’s record complying with Rule 34.5(a).




                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court